DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 11, 13 and 17 recite the clause “to be verified.” Examples of such claim language raise a question as to the limiting effect of the language in a claim. The claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Notably, limitations recited after the phrases will be considered optional to the functionality of the claimed system. It is suggested to positively and concretely define the functionality of the claimed invention. 
Claim 14 is objected to because of the following informalities: “wherein the system at least one of the first roll and the second roll rotate in response to the verification output.” Should be “wherein  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-13 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 11,195,270 B2. While the claims Claims 1-5, 8-13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10-13 and 15 of U.S. Patent No. U.S. Patent No. 11,195,270 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because a wide area network is not patentably distinct from cloud storage on the network.
See Table below.

Instant application 17/520,381
Patent 7,289,139(10/095616)
1. A method for measuring and verifying drug portions, comprising: 

receiving a first digital image of an unpackaged drug portion of a drug type with a calibrated measuring camera disposed over a support surface upon which the unpackaged drug portion is arranged; 





compiling characteristic key data for the drug type by a measuring camera controller using at least: (i) a first calibration parameter of the calibrated measuring camera and (ii) the digital image of the unpackaged drug portion;

transmitting at least a portion of the characteristic key data to a verification device controller disposed separately from the calibrated measuring camera; 

receiving a second digital image of a package including a drug portion to be verified with a calibrated verification camera arranged above the package and separate from the calibrated measuring camera; 

determining individual key data for the drug portion included in the package by the verification device controller based at least on: (i) a second calibration parameter of the calibrated verification camera and (ii) the second digital image of the package including the drug portion; 













comparing, by the verification device controller, the individual key data with characteristic key data of the drug type; and 


verifying or rejecting the package including the drug portion as being of the drug type based on a result of the comparing.

























1. A method for measuring and verifying drug portions, comprising: 

generating at least one digital image of a drug portion of a drug type with a first calibrated camera of a measuring device, wherein the first calibrated camera is disposed over a support table upon which the drug portion to be measured is arranged; 

transferring the generated digital image to a first control unit of the measuring device; 

compiling characteristic key data for the drug type by the first control unit of the measuring device using known calibration parameters of the first calibrated camera and of the digital image; 

storing the characteristic key data of the drug type in a storage device; 



retrieving at least a portion of characteristic key data from or transmitting at least a portion of the characteristic key data to a verification device disposed separately from the measuring device; 

generating at least one digital image of the drug portion to be verified with a second calibrated camera of the verification device, wherein the second calibrated camera is fixedly arranged above a blister tube comprising a plurality of blister bags and separate from the first calibrated camera of the measuring device; 

transferring the generated digital image of the drug portion to be verified to a control unit of the verification device; 

determining individual key data for the drug portion to be verified by the control unit of the verification device based on known calibration parameters of the second calibrated camera and the at least one digital image; and 

comparing, by the control unit of the verification device, the individual key data with characteristic key data of the corresponding drug type and, 

based on the results of the comparison, verifying or rejecting the drug portion, wherein drug portions to be measured and verified are disposed in one or more blister bags, 

wherein individual key data relating to the shape of the drug portions are reproduced by visually depicting the shape of the drug portions located in the one or more blister bags, and wherein during compilation the characteristic key data receive a time stamp and prior to the comparison of the characteristic key data with the individual key data of the drug portion to be verified, the verification device verifies the time stamp of the characteristic key data associated with the individual key data, and retrieves from the storage device and internally updates the characteristic key data, when a predetermined time difference is exceeded.










2. The method of claim 1, further comprising: storing the characteristic key data via a communication link in a storage device attached to a wide area network.

2. The method of claim 1, wherein the characteristic key data are stored via a communication link in the storage device configured as a cloud storage on the internet.

3. The method of claim 1, further comprising: transmitting, by the verification device controller, an authentication code; verifying, by a storage device, the authentication code; and retrieving, by the verification device controller, the characteristic key data from the storage device only if the authentication code is valid.

3. The method of claim 1, wherein the verification device transmits an authentication code, the storage device verifies the authentication code, and the characteristic key data are retrieved by the verification device only if the authentication code is valid.

4. The method of claim 1, further comprising: transmitting, by the verification device controller, an authentication code; verifying, by a storage device, the authentication code; and transmitting the characteristic key data from to the verification device controller only if the authentication code is valid.

4. The method of claim 1, wherein the verification device transmits an authentication code, the storage device verifies the authentication code, and the characteristic key data are transmitted to the verification device only if the authentication code is valid.

5. The method of claim 1, further comprising, during compilation of the characteristic key data, 






























































receiving a time stamp.

1. A method for measuring and verifying drug portions, comprising: 

generating at least one digital image of a drug portion of a drug type with a first calibrated camera of a measuring device, wherein the first calibrated camera is disposed over a support table upon which the drug portion to be measured is arranged; 

transferring the generated digital image to a first control unit of the measuring device; 

compiling characteristic key data for the drug type by the first control unit of the measuring device using known calibration parameters of the first calibrated camera and of the digital image; 

storing the characteristic key data of the drug type in a storage device; 

retrieving at least a portion of characteristic key data from or transmitting at least a portion of the characteristic key data to a verification device disposed separately from the measuring device; 

generating at least one digital image of the drug portion to be verified with a second calibrated camera of the verification device, wherein the second calibrated camera is fixedly arranged above a blister tube comprising a plurality of blister bags and separate from the first calibrated camera of the measuring device; 

transferring the generated digital image of the drug portion to be verified to a control unit of the verification device; determining individual key data for the drug portion to be verified by the control unit of the verification device based on known calibration parameters of the second calibrated camera and the at least one digital image; and 

comparing, by the control unit of the verification device, the individual key data with characteristic key data of the corresponding drug type and, 

based on the results of the comparison, verifying or rejecting the drug portion, wherein drug portions to be measured and verified are disposed in one or more blister bags, 

wherein individual key data relating to the shape of the drug portions are reproduced by visually depicting the shape of the drug portions located in the one or more blister bags, and wherein during compilation the characteristic key data 

receive a time stamp 

and prior to the comparison of the characteristic key data with the individual key data of the drug portion to be verified, the verification device verifies the time stamp of the characteristic key data associated with the individual key data, and retrieves from the storage device and internally updates the characteristic key data, when a predetermined time difference is exceeded.










8. The method of claim 1, further comprising: obtaining, by an imaging device, a multiplicity of digital images of a calibration object having calibration characteristic data; and 
generating, by a controller of the imaging device, 
a calibration parameter for the imaging device based at least in part on key data for the calibration object and calibration data generated from the multiplicity of digital images, wherein the imaging device is one of the calibrated measuring camera or the calibrated verification camera, and wherein the controller is one of the measuring camera controller or the verification camera controller.

6. The method of claim 1, further comprising 




generating 

a calibration parameter for a camera by at least: generating, by the camera, a set of digital images of a multiplicity of calibration objects; and comparing at least one of the set of digital images with key data for the calibration objects in order to generate the calibration parameter.

9. The method of claim 1, further comprising: positively verifying the drug portion as being of the drug type if deviations between the individual key data and the characteristic key data do not exceed specific predetermined threshold values.

10. The method of claim 1, wherein the drug portion is positively verified if deviations between the individual key data and the characteristic key data do not exceed specific predetermined threshold values.

10. The method of claim 1, further comprising: positioning the calibrated measuring camera during use at the same distance from a support table as the measuring camera was positioned during calibration.

11. The method of claim 1, wherein the first calibrated camera of the measuring device during use is positioned at the same distance from the support table as the first calibrated camera was positioned during calibration.

11. The method of claim 1, wherein drug portions to be measured and verified are disposed in one or more blister bags, wherein a plurality of blister bags are joined together in a blister tube, and the method further comprising: moving the blister tube from a first roll to a second roll past the calibrated measuring camera.

12. The method of claim 1, wherein a plurality of blister bags are joined together in a blister tube, and wherein the blister tube is moved from a first roll to a second roll past the first calibrated camera.

12. The method of claim 11, further comprising: 
























































reproducing individual key data relating to the shape of the drug portions by visually depicting the shape of the drug portions located in the one or more blister bags.

1. A method for measuring and verifying drug portions, comprising: 

generating at least one digital image of a drug portion of a drug type with a first calibrated camera of a measuring device, wherein the first calibrated camera is disposed over a support table upon which the drug portion to be measured is arranged; 

transferring the generated digital image to a first control unit of the measuring device; 

compiling characteristic key data for the drug type by the first control unit of the measuring device using known calibration parameters of the first calibrated camera and of the digital image; 

storing the characteristic key data of the drug type in a storage device; 

retrieving at least a portion of characteristic key data from or transmitting at least a portion of the characteristic key data to a verification device disposed separately from the measuring device; 

generating at least one digital image of the drug portion to be verified with a second calibrated camera of the verification device, wherein the second calibrated camera is fixedly arranged above a blister tube comprising a plurality of blister bags and separate from the first calibrated camera of the measuring device; 

transferring the generated digital image of the drug portion to be verified to a control unit of the verification device; determining individual key data for the drug portion to be verified by the control unit of the verification device based on known calibration parameters of the second calibrated camera and the at least one digital image; and 

comparing, by the control unit of the verification device, the individual key data with characteristic key data of the corresponding drug type and, 

based on the results of the comparison, verifying or rejecting the drug portion, wherein drug portions to be measured and verified are disposed in one or more blister bags, 

wherein individual key data relating to the shape of the drug portions are reproduced by visually depicting the shape of the drug portions located in the one or more blister bags, and 

wherein during compilation the characteristic key data 

receive a time stamp 

and prior to the comparison of the characteristic key data with the individual key data of the drug portion to be verified, the verification device verifies the time stamp of the characteristic key data associated with the individual key data, and retrieves from the storage device and internally updates the characteristic key data, when a predetermined time difference is exceeded.










13. A system for measuring and verifying drug portions, comprising: a measuring device in communication with a first calibrated camera disposed above a support surface, the measuring device configured to: receive, from the first calibrated camera, a first digital image of an unpackaged drug portion of a drug type on the support surface, and compile characteristic key data for the drug type using at least: (i) a first calibration parameter of the first calibrated camera and (ii) the first digital image of the unpackaged drug portion; and a verification device having a storage device and in communication with a second calibrated camera, wherein the verification device is separate from the measuring device, and wherein the second calibrated camera is separate from the first calibrated camera, and wherein the verification device is configured to: receive at least a portion of the characteristic key data from the measuring device, store the at least a portion of the characteristic key data in the storage device, receive, from the second calibrated camera, a second digital image of a packaged drug portion to be verified, generate individual key data for the packaged drug portion based at least on: (i) a second calibration parameter of the second calibrated camera and (ii) the second digital image of the packaged drug portion, and generate a verification output indicating whether the packaged drug portion is the drug type based at least in part on a comparison between the characteristic key data for the drug type and the individual key data.
13. A system for measuring and verifying drug portions, comprising: a measuring device; a storage device; and a verification device, wherein the system is configured to perform the method of claim 1.

17. A non-transitory computer-readable medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to: generate a first digital image of an unpackaged drug portion of a drug type with a calibrated measuring camera disposed perpendicular to a support surface upon which the unpackaged drug portion is arranged; compile characteristic key data for the drug type using at least: (i) a first calibration parameter of the calibrated measuring camera and (ii) the first digital image of the unpackaged drug portion retrieve at least a portion of the characteristic key data from or transmit at least a portion of the characteristic key data to a verification device disposed separately from the measuring camera; and generate a second digital image of a packaged drug portion to be verified with a calibrated verification camera arranged perpendicular to the packaged drug portion and separate from the calibrated measuring camera.
15. A non-transitory computer-readable medium comprising instructions stored therein, which when executed by a processor, cause the processor to compile characteristic key data of a drug type and to store said characteristic key data in a storage device by at least: generating at least one digital image of a drug portion of the drug type with a first calibrated camera of a measuring device, wherein the first calibrated camera is disposed over a support table upon which the drug portion to be measured is arranged; transferring the generated digital image to a first control unit of the measuring device: compiling the characteristic key data for the drug type by the first control unit of the measuring device using known calibration parameters of the first calibrated camera and of the digital image; storing the characteristic key data of the drug type in a storage device; retrieving at least a portion of the characteristic key data from or transmitting at least a portion of the characteristic key data to a verification device disposed separately from the measuring device; and generating, with a second calibrated camera of the verification device, at least one digital image of the drug portion to be verified, wherein the second calibrated camera is fixedly arranged above a blister tube comprising a plurality of blister bags and separate from the first calibrated camera of the measuring device, wherein drug portions to be measured and verified are disposed in one or more blister bags, wherein individual key data relating to the shape of the drug portions are reproduced by visually depicting the shape of the drug portions located in the one or more blister bags, and wherein during compilation of the characteristic key data, the instructions further cause the processor to receive a time stamp.



 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “corresponding exactly to the distance”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Claim 16 merely recites “the first calibrated camera is arranged at a first height above the support surface that corresponds to a second height of the second calibrated camera above a surface.” The instant application discloses it must be exactly the same distance, i.e., height. See ¶[0051]. Nothing in the disclosure enables one of ordinary skill in the art to practice the invention at any other height/distance. For the purpose of examination, it is interpreted as “the first calibrated camera is arranged at a first height above the support surface that  is exactly the distance of a second height of the second calibrated camera above a surface.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receiving a first digital image”, however, it is indefinite because it is not clear what performs the receiving function. Rather, the remaining portion describes how the first digital image was obtained, not what receives it. Next, it is indefinite because it recites “compiling key data…using at least (i) a first calibration parameter of the calibrated measuring camera”, but there is no description of how the parameter from the calibrated measuring camera or image are obtained by the measuring camera controller, or whether the measuring camera controller is part of the calibrated measuring camera or description of the relationship between elements. 
It is also indefinite because it is unclear what transmits the characteristic key data to the verification device controller. Is it the measuring camera controller?
Next, “receiving a second digital image of a package including a drug portion to be verified with a calibrated verification camera arranged above the package and separate from the calibrated measuring camera” is indefinite because it is unclear what receives the digital image, or what patentable weight, if any, is given to the calibrated verification camera, since it appears to merely be functional language that describes how the image was created, without patentable weight, since the only requirement by the limitation is for something capable of “receiving a second digital image.” Or, it could mean the calibrated verification camera receives a second digital image? Or did the calibrated verification camera create the second digital image? Did the verification device controller receive the second digital image? 
Also, it is indefinite because it is unclear what performs the “determining individual key data” step; and the verifying or rejecting step. 
Since claims 2-12 depend from independent claim 1, they are rejected for at least the same reason.
Regarding claim 4. “transmitting the characteristic key data from to the verification device controller” is indefinite because it is unclear what is performing the transmitting function. For the purpose of examination, it is interpreted as “transmitting the characteristic key data from the storage device to the verification device controller.”
Regarding claim 5, it is indefinite because it is unclear what performs the step of receiving, and it is unclear what provides the time stamp.
Regarding claim 6, it is indefinite because it is unclear where the characteristic key data is retrieved and updated to/from. 
Regarding claim 9, it is indefinite because it is unclear what performs the verifying step. Also, are the “deviations” the result of the “comparing” step or an additional step? 
Regarding claim 10, the measuring camera lacks proper antecedent basis. It is unclear whether it is the same camera as the calibrated measuring camera prior to calibration, or some other camera. For the purpose of examination, it is interpreted as “calibrating a measuring camera a distance from a support table; and positioning the calibrated measuring camera during use at the same distance from a support table as the measuring camera was positioned during calibration.”
Regarding claim 11, it is indefinite because it is unclear how “moving…past the …camera” allows imaging since “past” does not mean within the field of view of the camera. For the purpose of examination, it is interpreted as “moving the blister tube under the calibrated measuring camera from a first roll to a second roll 
Regarding claim 12, it is indefinite because it is unclear what performs the reproducing step. For the purpose of examination, it is interpreted as “reproducing, by the verification device controller, individual key data...”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. US-20200405578-A1 discloses an imaging apparatus, with the camera above the pills, with camera calibration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/Alison Slater/Primary Examiner, Art Unit 2487